Citation Nr: 1204636	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-17 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1981 to October 1988.  Thereafter, he had Reserve service with periods of active and inactive duty for training (ADUTRA and INADUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that the Veteran has diabetes that had its onset or is otherwise related to his active military service or ADUTRA, nor was diabetes manifest to a compensable degree within one year of his discharge from active service

2.  The evidence of record preponderates against a finding that the Veteran has hypertension that had its onset or is otherwise related to his active military service or ADUTRA, nor was cardiovascular renal disease (including hypertension) manifest to a compensable degree within one year of his discharge from active service.


CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by active military service or ADUTRA, and may not be presumed to be incurred therein.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.07, 3.309 (2011).

2.  Hypertension was not incurred in or aggravated by active military service or ADUTRA and may not be presumed to be incurred therein.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.07, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In an October 2008 letter, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the October 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Most of the Veteran's service treatment records from his Reserve and National Guard service are unavailable.  A June 2009 RO file memorandum details VA's efforts to obtain the Veteran's service treatment records and concludes that these records are unavailable.  The Board agrees.  The Board recognizes that there is a heightened obligation to assist the Veteran in the development of his claims, a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases.  Russo v. Brown, 9 Vet. App. 46 (1996). 

All reasonably identified and available medical records have been secured.

An etiological opinion has not been obtained for the Veteran's claims.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

There is no showing that the Veteran had diabetes or hypertension during or following his active service.  While there are current diagnoses of diabetes and hypertension, there is no true indication either disorder is associated with service. There is no evidence of hypertension or diabetes in service or within the first post-service year.  In view of the absence of findings of diabetes and hypertension in service and the first suggestion of pertinent disability after active duty, relating diabetes and hypertension to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  The Board is satisfied that the duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Even if there is no record of certain chronic disorders, including diabetes and cardiovascular renal disease including hypertension, while in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year after discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id. 

Further, service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing ADUTRA, or injury incurred or aggravated while performing INADUTRA, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  See also Brooks v. Brown, 5 Vet. App. 484 (1994)(to the effect that the law permits service connection for persons on inactive duty training only for injuries, not diseases, incurred or aggravated in line of duty).

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d).  Annual training is an example of active duty for training while weekend drills are inactive duty.  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

To warrant service connection for diabetes and hypertension, the Veteran must show that he became disabled, i.e., that he was diagnosed with the claimed diabetes and hypertension disorders, during a period of ADUTRA.  Service personnel records demonstrate that the Veteran had verified active duty or ADUTRA in the Army National Guard from: April 19 to May 2, 1997, and earned active duty points towards retirement from April 20 to October 1, 1998, from April 20 to July 30, 1999 and, periodically thereafter, until June 2008.  Presumptive entitlement does not apply to ADUTRA or INADUTRA.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such a stomachache, headache, chest pain, or sleepiness, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A. Diabetes

In his initial claim for VA benefits, received by the RO in October 2008, the Veteran reported that his diabetes started in June 1997.  In his April 2010 substantive appeal, the Veteran contended that he first experienced symtoms of diabetes while on a two week annual training drill.  He said he enlisted in 1996 and did not have any illness but, a year later, while completing a state-related physical was told he had diabetes since 1997.  Therefore, he maintains that service connection is warranted for diabetes.  After carefully considering the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim, and his appeal will be denied.

Service treatment records for the Veteran's active duty from October 1981 to October 1988 are not referable to complaints or diagnosis of, or treatment for, diabetes.

When examined for enlistment into the United States Army Reserve in February 1994, the Veteran's endocrine system and other laboratory test results were normal and diabetes was not noted.

The Veteran served on annual training from April 19 to May 2, 1997.  An April 22, 1997 service treatment record describes his treatment for a toe injury but is not referable to symtoms of diabetes.  

A June 10, 1998 VA outpatient record indicates that the Veteran had "new onset" diabetes.  Subsequent VA and service treatment records describe his treatment for the disorder.  A June 2008 service record indicates that he was placed on physical profile due to poor self control of disease management.  According to a June 2008 National Guard service memorandum, the Veteran failed to meet medical retention standards and was recommended for involuntary separation due to his medical condition.

Although the evidence shows that the Veteran currently has diabetes, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof. 

On the other hand, the record reflects that his endocrine system was normal on separation from active service in October 1988, and the first post-service report of record of a diabetic disorder is from 1998, nearly10 years after the Veteran's separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The positive normal findings on separation from service examination and the length of time between service and the Veteran's post-service diagnosis are factors that weigh against the Veteran's claim.

As noted above, the Veteran was diagnosed with diabetes in approximately June 1998, and he argues that he first exhibited symptoms of the disorder during a 1997 annual training drill.  Available service records from the National Guard indicate the Veteran participated in annual training from April 19 to May 2, 1997, approximately one year before his initial diagnosis of diabetes.  The April 22, 1997 service treatment record describes his treatment for a toe injury but is not referable to symtoms of diabetes.  The Board does not find it credible that the Veteran exhibited symptoms (which have not been clearly described) during active duty for training, but did not report them to medical authorities at the time or mention the history of symptoms when being treated for diabetes a year later.  The Veteran was not diagnosed with diabetes and did not exhibit pertinent disability while he was on active duty or active duty for training; he is not entitled to service connection for his diabetes based upon service in the National Guard.  

The preponderance of the objective evidence of record is against the Veteran's claim for service connection for diabetes, and the claim is denied.

B. Hypertension

The Veteran also argues that he has hypertension his military service although, in his October 2008 initial claim for VA benefits, he did not indicate when this disorder began.  Nevertheless, he maintains that service connection is warranted for hypertension.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the claim, and his appeal will be denied.

The Veteran's service treatment records for his active duty, from October 1981 to October 1988, are not referable to complaints or diagnosis of, or treatment for, hypertension. 

The February 1994 Army Reserve enlistment examination report indicates that the Veteran's blood pressure was 140/90 and is not referable to hypertension.

On a January 18, 2001 VA Primary Care/Preventive Health Screening Form, the Veteran checked yes to being told by a doctor that he had high blood pressure.  A January 18, 2001 VA outpatient record indicates that the Veteran had hypertension that needed improved control and medication was prescribed for it.  Subsequent VA medical records indicate that he had hypertension since 2002.

Although the evidence shows that the Veteran currently has hypertension, no competent evidence has been submitted to show that this disability is related to active service or any incident thereof.  Instead, the record reflects that the Veteran's blood pressure was normal on separation from active service in October 1988, and the first confirmation of hypertension is dated in 2001, more than 13 years after the Veteran's separation from active service.  See Mense v. Derwinski, 1 Vet. App. at 356 (1991); see also Maxson v. Gober, 230 F.3d at 1333.  The positive normal findings on separation from service examination and the length of time between service and the Veteran's post-service diagnosis are factors that weigh against the Veteran's claim.

Here, the Veteran was diagnosed with hypertension or high blood pressure in approximately 2001 and placed on medication.  Records from the National Guard indicate that the Veteran served from July 1996 to July 1999 and did not enter the National Guard again until March 2004, nearly 5 years later.  Because the Veteran was not diagnosed with hypertension while he was on active duty or active duty for training, he is not entitled to service connection for his hypertension based upon service in the National Guard.

Based on the aforementioned findings, the preponderance of the objective and credible evidence of record is against the Veteran's claim of entitlement to service connection for a hypertensive disorder.  The claim is denied.

Both Claimed Disorders

At this time, the Board points out that, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus or varicose veins, he is not competent to provide evidence as to more complex medical questions, such as whether he has underlying chronic diabetes pathology or hypertension and whether it is related to service.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  

While the Veteran maintains that he has diabetic and hypertensive disorders related to active service, as a lay person, he has not been shown to be capable of making medical conclusions; thus, his statements regarding diagnosis and causation are not competent.  The Veteran is competent to report what comes to him through his senses, but he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A clear preponderance of the evidence is against the Veteran's claims for service connection for diabetes and hypertension.  


ORDER

Service connection for diabetes is denied.

Service connection for hypertension is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


